United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1570
Issued: August 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 14, 20131 appellant filed a timely appeal of a December 19, 2012 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying her traumatic injury.
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s merit
decision was issued on December 19, 2012, the 180-day computation begins on December 20, 2012. One hundred
and eighty days from December 20, 2012 was June 17, 2013. Since using June 19, 2013, the date the appeal was
received by the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark is considered
the date of filing. The date of the U.S. Postal Service postmark is June 14, 2013, which renders the appeal timely
filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury on February 15, 2011 in the performance of duty.
FACTUAL HISTORY
On August 29, 2011 appellant filed a recurrence of disability claim alleging that on
February 15, 2011 she sustained a recurrence of disability due to her September 1, 2005 and
August 2, 2010 employment injuries.3 Appellant stated that she returned to limited-duty work
following her employment injury with a sit down job and lifting restriction of 10 pounds.
Appellant was also restricted in her pushing and pulling and machine work. Appellant stated on
February 15, 2011 her supervisor instructed her to label the machine for the casuals. Appellant
stated that she attempted to perform this task for 15 minutes and developed neck pain. On
March 18, 2011 Dr. A.G. Lipede, a surgeon, diagnosed serious work-related neck to left-hand
condition.
OWCP also informed appellant by letter dated October 7, 2011 that her claimed
recurrence of disability dated August 29, 2011 would be developed as a new traumatic injury
occurring on February 15, 2011 under a separate claim number.4 In a letter dated October 7,
2011, OWCP requested additional factual and medical information regarding appellant’s
February 15, 2011 traumatic injury claim.
By decision dated November 17, 2011, OWCP denied appellant’s traumatic injury claim
finding that she failed to submit sufficient factual and medical evidence to establish her claim.
Appellant requested reconsideration on September 12, 2012. In a statement, appellant
noted that on February 15, 2011 she tried to work at the label machine, but her neck became
uncomfortable after about 15 minutes. She stated that labeling required shifting her neck to
reach the slots. While she stopped labeling, appellant continued to case for the remainder of her
tour.
Appellant submitted a magnetic resonance imaging (MRI) scan dated July 18, 2008. The
MRI scan demonstrated mild cervical spondylosis with no large disc protrusion.
Electromyography (EMG) reports dated January 15, 2008 and February 16, 2010 found no
cervical or lumbosacral radiculopathy. An MRI scan dated March 5, 2011 demonstrated nerve
encroachment due to mild disc osteophyte complex at C6-7. A computerized tomography (CT)
scan dated June 3, 2011 demonstrated disc herniation at C6-7 and moderate neural foraminal
stenosis.

3

OWCP, in File No. xxxxxx191, accepted that on September 1, 2005 appellant sustained Achilles tendinitis
causally related to factors of her federal employment. In File No. xxxxxx839, OWCP denied appellant’s traumatic
injury claim for neck, back and shoulder injuries.
4

OWCP assigned claim number xxxxxx853 to this new traumatic injury, the subject of this appeal.

2

Dr. Brett A. Taylor, a Board-certified orthopedic surgeon, completed a report dated
August 24, 2011. He noted appellant’s six-year history of back and neck pain. Appellant
described two work injuries: in 2005 she was pushing a 1,000-pound metal container that rolled
back on her resulting in bilateral Achilles repairs; and in August 2010 a metal cage fell on her
neck and shoulder. Dr. Taylor reviewed the CT and other diagnostic studies which demonstrated
disc herniation at C6-7 but no cervical radiculopathy.
In a report dated April 12, 2012, Dr. Thomas K. Lee, a Board-certified orthopedic
surgeon, noted appellant’s work injury on February 15, 2011. He stated that appellant was
casing mail for an hour and was then directed to process mail on the labeling machine. Dr. Lee
stated that appellant reported performing this task for 15 minutes. The task required leaning
slightly over to the right and also leaning her neck slight to the right and looking upwards.
Appellant developed a pinching sensation on the left side of her neck and informed her
supervisor that she could not perform this task. She continued to case mail for four hours.
Appellant stated that her neck condition began in 2005 when she was pushing a bulk mail carrier
weighing 1000 pounds. In 2008 she developed a stiff neck from processing mail. Dr. Lee
reported his findings on physical examination and diagnosed left C6-7 herniated nucleus
pulposus.
On May 3, 2012 Dr. Lee mentioned appellant’s 2010 cage injury and attributed
appellant’s herniated disc to her February 15, 2011 traumatic injury. He stated that appellant had
been labeling for 15 minutes which involved placing labels in four slots the lowest
approximately 18 inches off the ground. Appellant demonstrated with her head flexed to the
right at approximately 20 degrees and her torso flexed to the right at approximately 20 degrees.
She stated that when she was straightening her neck up she felt a pulling he left levator. Dr. Lee
diagnosed left C6-7 herniated disc with myelopathy.
In a separate report dated May 3, 2012, Dr. Lee stated that appellant had a history of
increased symptoms related to her C6-7 herniation in relation to the work incident of
February 15, 2011. He stated:
“From the mechanics of the activity as she demonstrated this work activity would
be sufficient to place increased load on the C6-7 disc. She had evidence of
annular defect and protrusion at the time of the activity in question. It is my
opinion that this mechanism is sufficient to cause an aggravation to her C6-7 disc
annual tear and protrusion. On this basis, the C6-7 herniation is causally related
to the work incident of February 15, 2011.”
***
“In summary, it is my opinion based on her history, clinical findings, imaging
studies and physical findings that the February 15, 2011 accident caused an
aggravation of her preexisting condition and is responsible for the current need for
further treatment.”
By decision dated December 19, 2012, OWCP reviewed the merits of appellant’s claim
and denied modification of its prior decision. It found that the factual evidence was insufficient

3

to establish that appellant actually attempted to perform the duties of labeling or that to label an
employee had to position their neck in the manner she alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.6 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.7
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”8 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.9 Second, the employee must submit
sufficient evidence, generally only in the form a medical evidence, to establish that the
employment incident caused a personal injury.10
With respect to the first component of fact of injury, the employee has the burden of
establishing the occurrence of an injury at the time, place and in the manner alleged, by a
preponderance of the reliable, probative and substantial evidence. An injury does not have to be
confirmed by eyewitnesses in order to establish the fact that an employee sustained an injury in
the performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his subsequent course of action. An employee has not met his
burden of proof in establishing the occurrence of an injury when there are such inconsistencies in
the evidence as to cast serious doubt upon the validity of the claim. Such circumstances as late
notification of injury, lack of confirmation of injury, continuing to work without apparent
difficulty following the alleged injury and failure to obtain medical treatment may, if otherwise
unexplained, cast sufficient doubt on an employee’s statements in determining whether a prima
facie case has been established. However, an employee’s statement alleging that an injury
5

5 U.S.C. §§ 8101-8193.

6

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

7

Victor J. Woodhams, 41 ECAB 345 (1989).

8

20 C.F.R. § 10.5(ee).

9

John J. Carlone, 41 ECAB 354 (1989).

10

J.Z., 58 ECAB 529 (2007).

4

occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong or persuasive evidence.11
ANALYSIS
Appellant alleged that on February 15, 2011 her supervisor required her to label or work
on the labeling machine for 15 minutes. She stated that she stopped performing this task after 15
minutes because it hurt her neck and that she cased mail for the 4 hours remaining on her shift.
The Board finds that appellant has provided a consistent history of injury on her claim form, to
Dr. Lee and in her narrative statement. She sought medical treatment within a month of the
alleged employment incident. The Board further finds that there is no evidence refuting
appellant’s description of the February 15, 2011 employment incident. OWCP noted that
appellant’s supervisor had not supported her claim. The Board notes that there is no evidence
refuting appellant’s claim from the employing establishment. Appellant originally filed a claim
for a recurrence of disability and OWCP found based on her description of the events of
February 15, 2011 that her claim would more appropriately be developed as a new traumatic
injury. The Board finds that appellant has established that the February 15, 2011 employment
incident occurred as alleged.
The Board finds that Dr. Lee’s reports are sufficient to require additional development of
the medical evidence. He provided an accurate history of injury, diagnosis and an opinion that
appellant’s preexisting condition was exacerbated by the accepted employment incident. While
his reports are not sufficient to meet appellant’s burden of proof, they do raise an uncontroverted
inference of causal relation between the employment incident of February 15, 2011 and an
exacerbation of her diagnosed condition.12
On remand, OWCP should refer appellant for a second opinion evaluation to determine
the causal relationship between her accepted employment incident and her diagnosed herniated
cervical disc. After this and such other development as OWCP deems necessary, OWCP should
issue a de novo decision.
CONCLUSION
The Board finds that appellant has established a traumatic incident on February 15, 2011
and that she has submitted sufficient medical evidence to require additional development by
OWCP.

11

D.B., 58 ECAB 464, 466-67 (2007).

12

John J. Carlone, 41 ECAB 354, 358-60 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the December 19, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: August 5, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

